248 S.W.3d 18 (2008)
Ryan SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89272.
Missouri Court of Appeals, Eastern District, Division Three.
January 15, 2008.
Motion for Rehearing and/or Transfer Denied February 25, 2008.
Application for Transfer Denied April 15, 2008.
Jessica M. Hathaway, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 25, 2008.

ORDER
PER CURIAM.
Ryan Smith appeals the judgment denying his Rule 29.15 motion for post-conviction relief. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).